Citation Nr: 9925323	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-31 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left true vocal cord, claimed as due to exposure to 
herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.  
He served in the South Vietnam area of operations from August 
12 to October 3, 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the RO, 
which denied service connection for squamous cell carcinoma 
of the left true vocal cord.  



FINDINGS OF FACT

1.  The veteran served in Vietnam until October 3, 1964.

2.  Following complaints of a hoarse voice, he was diagnosed 
as having squamous cell carcinoma of the left true vocal cord 
in August 1995.

3.  The veteran first complained of a hoarse voice in 
September 1994.  

4.  The veteran's claim of service connection for squamous 
cell carcinoma of the left true vocal cord loss is plausible.



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for squamous cell carcinoma of the left 
true vocal cord.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.301, 3.303, 3.307, 
3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  Respiratory cancers shall have become manifest 
within 30 years after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  

Here, the veteran served in Vietnam during the Vietnam era 
and has a respiratory cancer (cancer of the larynx); thus, it 
is presumed that he was exposed to herbicides during such 
service.  See McCartt v. West, 12 Vet. App. 164 (1999).  The 
veteran's Vietnam service, however, ended on October 3, 1964, 
and his cancer was diagnosed in August 1995-more than 30 
years after the last date on which it is presumed he was 
exposed to an herbicide agent.  

The August 1995 VA medical evidence first showing a diagnosis 
of the veteran's cancer indicates that his primary care 
physician had referred him to the otolaryngology department 
following complaints of progressive hoarseness.  The Board 
notes that, in September 1994, within 30 years of his Vietnam 
service, the veteran was by VA for complaints of a hoarse 
voice and an interest in smoking cessation.  

Given the veteran's complaints within the 30 years of his 
Vietnam service, the same complaints which led to the cancer 
diagnosis, the Board finds that the veteran's claim is 
plausible.  That is, the Board finds the claim of service 
connection for squamous cell carcinoma of the left true vocal 
cord to be well grounded.  38 U.S.C.A. 5107(a).


ORDER

As the claim of service connection for squamous cell 
carcinoma of the left true vocal cord is well grounded, the 
appeal is allowed to this extent, subject to further action 
specified below.


REMAND

The timing of the onset of the veteran's cancer is crucial to 
the resolution of the appeal.  The evidence indicates that 
the veteran's primary care physician referred him to the VA 
otolaryngology department.  The primary care physician was 
not identified. 

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for hoarseness and cancer of 
the left true vocal cord.  In particular, 
he should identify the primary health 
care provider who referred him to the VA 
otolaryngology department.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured. 

2.  Then, the RO should arrange for a VA 
oncologist to review the veteran's 
medical records and attempt to determine 
the date of onset of his squamous cell 
carcinoma of the left true vocal cord.  
If deemed necessary, the RO should 
arrange for the veteran to be examined as 
well.  The claims folder must be 
available to, and reviewed by, the 
oncologist prior to the requested study.  
The oncologist should provide an opinion 
as to whether it is at least as likely as 
not that the veteran's cancer had its 
onset before October 3, 1994.  A complete 
rationale must be provided for any 
opinion expressed.  The oncologist's 
report should be associated with the 
claims folder.

3.  After undertaking any additional 
necessary development, the RO should 
review the veteran's claim of service 
connection for squamous cell carcinoma of 
the left true vocal cord.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals







